                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

 MICHAEL GOODRUM,                                  )
                                                   )
         Petitioner,                               )
                                                   )    No. 1:18-cv-0007
 v.                                                )
                                                   )    CHIEF JUDGE CRENSHAW
 DARREN SETTLES,                                   )
                                                   )
         Respondent.                               )


                          ORDER AND MEMORANDUM OPINION

       Pending before the Court is a motion to vacate order dismissing case filed by Petitioner

Michael Goodrum, an inmate of the Bledsoe County Correctional Complex in Pikeville,

Tennessee. (Doc. No. 7).

I.     Background

       On January 19, 2018, Petitioner filed a pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 in which he challenged his Criminal Court of Maury County conviction of

possession of .5 grams or more of cocaine with the intent to sell within 1,000 feet of a public school

for which Petitioner is serving a sentence of fifteen years of imprisonment. (Doc. No. 1).

Petitioner also sought pauper status. (Doc. No. 2).

       By Order entered on February 1, 2018, the Court denied Petitioner’s application to proceed

in forma pauperis and directed Petitioner to submit the $5.00 filing fee to the Court within 28 days

of receiving the Court’s Order. (Doc. No. 4). The Court warned Petitioner that his case would be

dismissed if he failed to comply with the Court’s Order. (Id.)

       By Order entered on April 3, 2018, the Court dismissed this action without prejudice for

failure to comply with the Court’s Order and for want of prosecution because Petitioner never

                                                  1
submitted the $5 filing fee or requested an extension of time within which to respond to the Court’s

Order. (Doc. No. 5).

       Petitioner now files a motion to vacate the Court’s Order dismissing his case pursuant to

Federal Rule of Civil Procedure 60(a) or (b). (Doc. No. 7).

II.    Analysis

       Rule 60(a) of the Federal Rules of Civil Procedure provides that a court may correct “a

clerical mistake or a mistake arising from oversight or omission whenever one is found in a

judgment, order, or other part of the record” until an appeal has been docketed. Fed. R. Civ. P.

60(a). “Clerical mistakes include those made by judges as well as ministerial employees.” In re

Walter, 282 F.3d 434, 400 (6th Cir. 2002). “A court properly acts under Rule 60(a) when it is

necessary to ‘correct mistakes or oversights that cause the judgment to fail to reflect what was

intended at the time of trial.’” Id. at 440-41 (quoting Vaughter v. E. Air Lines, Inc., 817 F.2d 685,

689 (11th Cir. 1987)). Rule 60(a) is inapplicable to errors affecting the substantive rights of the

parties; if such an error exists, it must be corrected under Rule 60(b). Olle v. Henry & Wright

Corp., 910 F.2d 357, 363-64 (6th Cir. 1990).

       Rule 60(b) of the Federal Rules of Civil Procedure allows a court to relieve a party from a

final judgment for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence, could not have been discovered in

time to move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)

the judgment has been satisfied, released, or discharged; (6) the judgment is based on an earlier

judgment that has been reversed or vacated; or (6) any other reason that justifies relief. Fed. R.

Civ. P. 60(b)(1)-(6). “Mistake” in this context “encompasses any type of mistake or error on the



                                                 2
part of the court, including judicial mistake as to applicable law.” Soto v. Mineta, No. 01-71244,

2008 WL 4428010, at *4 (E.D. Mich. Sept. 30, 2008).

       In his Rule 60 motion, Petitioner insists he complied with the Court’s Order directing him

to submit the $5 filing fee; therefore, the Court should not have dismissed his case for failure to

comply with the Court’s Order. According to Petitioner, on January 19, 2018, he sent a “Personal

Withdrawal Request” in the amount of $5 to the Tennessee Department of Correction and indicated

that amount was to be mailed to the Court Clerk, United States District Court of the Middle District

of Tennessee in Nashville. (Doc. No. 7, Attach. 1 at 4). Petitioner has submitted a copy of this

form, which is signed by Petitioner, witnessed by Correction Officer Rice, signed by Warden or

Designee Randall Lewis, and stamped as “PAID JAN 29, 2018 BCCX TRUST FUND.” (Id.)

Further, Petitioner has submitted a copy of his inmate trust account statement reflecting a

withdrawal of $5 on January 29, 2018, to recipient “Ct. Clerk US Dist. Court.” (Id., Attach 1 at

7).

       Upon receiving Petitioner’s motion to vacate and supporting documents, the Court directed

the Court’s financial department supervisor to review the Court’s financial records to determine if

any Court payments have been received by Petitioner in 2018.         This review revealed that, on

February 6, 2018, the Court had received a $5 payment from the Bledsoe County Correctional

Complex on behalf of Petitioner. However, the payment was receipted into Case No. 1:12-cv-

125, another case filed by Petitioner and for which he is making monthly payments towards the

$350 civil filing fee for Section 1983 cases. As of December 19, 2018, Petitioner’s $5 payment

has been properly credited to the instant case.

       Petitioner cannot proceed under Rule 60(a). As discussed above, Rule 60(a) governs only

clerical mistakes committed by judges and other ministerial court staff which could not affect the



                                                  3
substantive rights of the party. Here, the Court dismissed Petitioner’s case due to a clerical error

on the part of Court staff; therefore, the error affected the substantive rights of Petitioner.

Consequently, any relief Petitioner seeks must arise from Rule 60(b). See Tippie v. Tenn. Dep’t

of Revenue, No. 10-2702-STA-dkv, 2012 WL 3060098, at *3 (W.D. Tenn. July 25, 2012) (because

the alleged error could affect the plaintiff’s substantive rights, the plaintiff must proceed under

Rule 60(b)).

       The clerical error made by the Court’s financial department falls within the reach of Rule

60(b). See Soto, No. 01-71244, 2008 WL 4428010, at *4. The Court confirms receipt of

Petitioner’s filing fee. Having now corrected the error and applied Petitioner’s $5 payment to the

instant action, Petitioner’s action is ready to proceed.

III.   Conclusion

       For the reasons explained above, Petitioner’s motion to vacate (Doc. No. 7) is hereby

GRANTED.         The Court’s Order of April 3, 2018, dismissing this action is hereby VACATED

pursuant to Federal Rule of Civil Procedure 60(b)(1). The Clerk is DIRECTED to reinstate this

action to the Court’s docket.

       After conducting a preliminary review of Petitioner’s Section 2254 petition under Rule 4,

Rules – Section 2254 Cases, it is not readily apparent that Petitioner is not entitled to relief.

Consequently, Respondent is ORDERED to file an answer, plead or otherwise respond to the

petition in conformance with Rule 5, Rules — § 2254 Cases, within 30 days of the date of receipt

of this Order.

       By the same date, Respondent also shall file the complete state court record relevant to this

matter, including the complete trial court record, the complete record on direct appeal, and the

complete trial and appellate court record in connection with any state petition for collateral relief



                                                  4
including, but not limited to, transcripts for all proceedings and rulings on any state petition. See

Habeas Rules 5(c) & (d). Respondent’s notice of filing shall include a comprehensive index

indicating the precise location of each distinct part of the relevant record (e.g., plea proceedings,

pre-trial hearing transcripts, voir dire, each portion of trial testimony, trial exhibits, jury

instructions, verdict, each party’s briefs at each level of appeal, each court’s final ruling on appeal

and collateral proceedings, etc.). The record shall be organized and appropriately indexed, and

distinct parts of the record should be electronically bookmarked for ease of reference in identifying

documents relevant to the state court proceedings.

       If Respondent files an answer, the answer must comply with the requirements set forth in

Habeas Rule 5. The answer shall address each alleged ground for relief and shall be fully briefed

with citations to the state court record and to governing Supreme Court precedent. For each claim,

the answer shall, at a minimum: (1) assert any procedural defenses; (2) identify the clearly

established Supreme Court precedent governing the claim; (3) state whether the claim was

exhausted in state court; (4) cite the state court’s ruling for exhausted claims; and (5) respond to

the petitioner’s argument that he is entitled to habeas relief on the claim with appropriate reasoned

legal and factual argument. Failure to comply with these requirements may result in the respondent

being directed to file a new answer in conformance with these requirements.

       Petitioner may file a reply to Respondent’s answer limited to disputing specific points of

fact or law raised by the answer within 30 days of the date the answer is filed. The Court will

consider the matter ripe for review if Petitioner fails to file a reply, or to seek additional time to

file a reply, within 30 days of the date the answer is filed.




                                                   5
       If Respondent files a motion, the motion shall comply with the requirements of the Federal

Rules of Civil Procedure, see Habeas Rule 12, and where relevant, shall address the issues of

exhaustion and timeliness.

       Petitioner may file a response to Respondent’s motion within 30 days of the date the motion

is filed. If Petitioner fails to timely respond to Respondent’s motion, or fails to seek additional

time to respond, the Court may construe Petitioner’s failure to respond as Petitioner’s agreement

that the motion has merit and may grant the motion without further briefing. Respondent may file

a reply, or seek additional time to file a reply, within 15 days of the date Petitioner’s response to

the motion is filed.

       The Clerk is DIRECTED to serve a copy of the petition and this Order on Respondent and

the Attorney General of Tennessee. See Habeas Rule 4.

       IT IS SO ORDERED.



                                              ______________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 6
